

114 HRES 878 IH: Recognizing the 25th anniversary of Ukraine’s act of declaration of independence from the Soviet Union.
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 878IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Ms. Kaptur (for herself, Mr. Levin, Mr. Fitzpatrick, Mr. Engel, Mr. Quigley, Mr. Roskam, Ms. DeLauro, Mr. Smith of Washington, Mr. Brendan F. Boyle of Pennsylvania, Mr. Rush, Mr. Harris, Mr. Hastings, Mr. Pallone, Mr. Costello of Pennsylvania, Mr. Lipinski, and Mr. Pascrell) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 25th anniversary of Ukraine’s act of declaration of independence from the Soviet
			 Union.
	
 Whereas, on August 24, 1991, the people of Ukraine proclaimed they would no longer be subject to Soviet rule, inspiring the world with their call for democracy and the rule of law;
 Whereas the democratically elected Ukraine Parliament declared independence and the creation of an independent and democratic state, reflecting the desire of the people of Ukraine for freedom and sovereignty following years of communist oppression;
 Whereas Ukraine, a nation of more than 45,000,000 people, has its own distinct linguistic, cultural, and religious traditions;
 Whereas in 1997, Ukraine and the North Atlantic Treaty Organization (NATO) signed a declaration to complement the Charter on a Distinctive Partnership, solidifying relations between NATO and Ukraine, greatly contributing to regional and Euro-Atlantic security;
 Whereas Ukraine continues its cooperation with NATO and the European Union in order to expedite its entry in those international organizations and integrate into the international community of democratic states;
 Whereas in 2004, in the aftermath of unfair and fraudulent election results, the Ukraine people showed their ability to resolve political differences through nonviolent protest by engaging in peaceful demonstrations;
 Whereas in 2013, thousands of people gathered on Independence Square in Ukraine’s capital, as well as in other parts of the country, to demand change from the corrupt regime of the Yanukovych Administration;
 Whereas since the abdication of President Yanukovych, the new administration has reflected the will of its people by strengthening rule of law, modernizing government agencies and legislature, and reforming private sectors;
 Whereas in 2014, the Russian Federation forcibly and illegally occupied the Ukraine territory of Crimea, and invaded regions of eastern Ukraine, in gross violation of Ukraine’s sovereignty, deserving condemnation from the international community;
 Whereas over 1,000,000 Ukrainian-Americans in the United States work tirelessly towards establishing closer ties between the two nations; and
 Whereas the United States Congress has consistently demonstrated strong bipartisan support for an independent, democratic Ukraine: Now, therefore, be it
	
 That the House of Representatives— (1)observes and congratulates the people of Ukraine on the 25th anniversary of Ukraine’s independence;
 (2)commends the democratic reforms that have been accomplished and efforts that still must be made; and
 (3)reaffirms the United States commitment to Ukraine's independence, sovereignty, and territorial integrity.
			